EXHIBIT 10.2

 

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into on January 20, 2006 by and among BANK OF AMERICA, N.A., a
national banking association, (“BA”), in its capacity as collateral and
administrative agent under the Loan Agreement (as hereinafter defined) (BA, in
such capacity, the “Agent”), and BA as Lender under the Loan Agreement (BA, in
such capacity, the “Lender”), and INTEGRATED ELECTRICAL SERVICES, INC., a
Delaware corporation (“Parent”), and each of the Subsidiaries of Parent listed
on Annex I attached hereto (Parent and such Subsidiaries of Parent being herein
referred to collectively as the “Borrowers”), and the Subsidiaries of Parent
listed on Annex II attached hereto (such Subsidiaries being referred to herein
as the “Guarantors”, and Borrowers and Guarantors being referred to herein as
the “Credit Parties”).

RECITALS

A.         Agent, Lender and Credit Parties have entered into that certain Loan
and Security Agreement, dated as of August 1, 2005, as amended by that certain
Amendment to Loan and Security Agreement, entered into on September 30, 2005, by
Agent, Lender, and Credit Parties, that certain Second Amendment to Loan and
Security Agreement entered into on November 11, 2005, by Agent, Lender, and
Credit Parties and that certain Third Amendment to Loan and Security Agreement,
entered into on December 30, 2005, by Agent, Lender, and Credit Parties and that
certain Fourth Amendment to Loan and Security Agreement entered into on
January 16, 2006, by Agent, Lender and Credit Parties (the Loan and Security
Agreement, as amended, being referred to herein as the “Loan Agreement”).

B.         Credit Parties, Agent and Lender desire to amend the Loan Agreement
as hereinafter set forth, subject to the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

AGREEMENT

ARTICLE I

Definitions

1.01      Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

Amendments

Effective as of the respective date hereinafter specified, the Loan Agreement is
hereby amended as follows:

 


--------------------------------------------------------------------------------



 

2.01      Amendment and Restatement of Section 9.1.16 of the Loan Agreement.
Effective as of the date hereof, Section 9.1.16 of the Loan Agreement is amended
and restated to read in its entirety as follows:

“9.1.16. Enertech Consent. By January 26, 2006, deliver to Agent evidence of the
assignment by Parent to another Borrower of Parent’s ownership in Enertech,
together with the consent of Enertech to such assignment.”

2.02      Amendment and Restatement of Section 9.3.1 of the Loan Agreement.
Effective as of the date hereof, Section 9.3.1 of the Loan Agreement is amended
and restated to read in its entirety as follows:

“9.3.1. Fixed Charge Coverage Ratio. The Borrower will maintain a Fixed Charge
Coverage Ratio for each period of twelve consecutive months ended on the last
day of each month set forth below (or with respect to the months ending on or
before June 30, 2006, the period commencing on July 1, 2005 and ending on the
last day of such month) of not less than the ratio set forth below opposite each
such fiscal quarter:

Period Ending

Fixed Charge
Coverage Ratio

November 2005

0.58

December 2005

0.55

January 2006

0.54

February 2006

0.54

March 2006

0.55

April 2006

0.58

May 2006

0.62

June 2006

0.65

July 2006

0.68

August 2006

0.71

September 2006

0.74

October 2006

0.78

November 2006

0.82

December 2006

0.87

January 2007

0.91

February 2007

0.95

March 2007

0.98

April 2007

0.99

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

May 2007 and each month thereafter

1.00

 

The Fixed Charge Coverage Ratio will not be tested for the period ending
November 30, 2005. Compliance with this Section 9.3.1 with respect to the period
ended December 31, 2005 shall be tested based upon the financial statements
delivered pursuant to Section 9.1.3, and no Default or Event of Default, if any,
shall occur under this Section with respect to the period ended December 31,
2005 until delivery of such financial statements; provided, however, that
notwithstanding the foregoing, if such financial statements are not delivered to
Agent on or before January 26, 2006, the parties hereto agree that Borrower will
be deemed to have failed to maintain the minimum Fixed Charge Coverage Ratio for
the period ending December 31, 2005.”

2.03      Amendment Fee. Credit Parties agree to pay to Agent an amendment fee
of $25,000, which amendment fee shall be deemed fully earned and non-refundable
as of the date of execution of this Amendment, which amendment fee shall be due
and payable in full upon the date of execution of this Amendment.

ARTICLE III

No Waiver  

3.01      No Waiver. Except as specifically provided in this Amendment, nothing
in this Amendment shall directly or indirectly whatsoever either: (i) be
construed as a waiver of any covenant or provision of the Loan Agreement, any
other Loan Document or any other contract or instrument or (ii) impair,
prejudice or otherwise adversely affect any right of Agent or Lender at any time
to exercise any right, privilege or remedy in connection with the Loan
Agreement, any other Loan Document or any other contract or instrument, or
(iii) constitute any course of dealing or other basis for altering any
obligation of Credit Parties or any right, privilege or remedy of Agent or
Lender under the Loan Agreement, any other Loan Document or any other contract
or instrument or constitute any consent by Agent or Lender to any prior,
existing or future violations of the Loan Agreement or any other Loan Document.
Credit Parties hereby agree and acknowledge that hereafter Credit Parties are
expected to strictly comply with their duties, obligations and agreements under
the Loan Agreement and the other Loan Documents.

ARTICLE IV

Conditions Precedent

4.01      Conditions to Effectiveness. The effectiveness of this Amendment
(including the agreements and waiver contained herein) is subject to the
satisfaction of the following conditions precedent in a manner satisfactory to
Agent, unless specifically waived in writing by Agent:

(a)        Agent shall have received this Amendment, duly executed by each of
the Credit Parties.

 

 

 


--------------------------------------------------------------------------------



 

 

(b)        The representations and warranties contained herein and in the Loan
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct in all material respects as of the date hereof, as if made on the
date hereof, except for those representations and warranties specifically made
as of an earlier date, which shall be true and correct in all material respects
as of such earlier date.

(c)        After giving effect to the provisions of this Amendment, no Default
or Event of Default shall have occurred and be continuing, unless such Default
or Event of Default has been otherwise specifically waived in writing by Agent.

(d)        All organizational proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be reasonably satisfactory to Agent
and its legal counsel.

(e)        Agent shall have received, in immediately available funds, payment of
the amendment fee required to be paid by Credit Parties to Agent pursuant to the
provisions of Section 2.03 hereof.

ARTICLE V

Ratifications, Representations and Warranties

5.01      Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Each Credit Party and Lender and Agent agree
that the Loan Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.

5.02      Representations and Warranties. Each Credit Party hereby represents
and warrants to Lender and Agent that (a) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
organizational action on the part of such Credit Party and will not violate the
organizational or governing documents of such Credit Party; (b) the
representations and warranties contained in the Loan Agreement, as amended
hereby, and any other Loan Document are true and correct in all material
respects on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date, except for those
representations and warranties specifically made as of an earlier date, which
shall be true and correct in all material respects as of such earlier date;
(c) no Default or Event of Default under the Loan Agreement, as amended hereby,
has occurred and is continuing, unless such Default or Event of Default has been
specifically waived in writing by Agent; (d) each Credit Party is in material
compliance with all covenants and agreements contained in the Loan Agreement and
the other Loan Documents, as amended hereby; and (e) except for an amendment to
change the name of Brink Electric Construction Co. to IES Rapid City, Inc., and
an amendment to change the name of H.R. Allen, Inc. to IES Charleston, Inc., no
Credit Party has

 

 


--------------------------------------------------------------------------------



 

amended its organizational or governing documents since the date of execution of
the Loan Agreement.

ARTICLE VI

Miscellaneous Provisions

6.01      Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Lender or Agent or any closing shall affect
the representations and warranties or the right of Lender or Agent to rely upon
them.

6.02      Reference to Loan Agreement. Each of the Loan Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement, as amended hereby, are hereby amended so
that any reference in the Loan Agreement and such other Loan Documents to the
Loan Agreement shall mean a reference to the Loan Agreement, as amended hereby,
and any reference in the Loan Agreement and such other Loan Documents to any
other Loan Document amended by the provisions of this Amendment shall mean a
reference to such other Loan Documents, as amended hereby.

6.03      Expenses of Lender. As provided in the Loan Agreement, each Credit
Party agrees to pay on demand all costs and out-of-pocket expenses incurred by
Lender and Agent in connection with the preparation, negotiation, and execution
of this Amendment and the other Loan Documents executed pursuant hereto and any
and all amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Lender’s and Agent’s legal counsel, and all
costs and out-of-pocket expenses incurred by Lender and Agent in connection with
the enforcement or preservation of any rights under the Loan Agreement, as
amended hereby, or any other Loan Documents, including, without, limitation, the
costs and fees of Lender’s and Agent’s legal counsel and consultants retained by
Lender and Agent or retained by Lender’s and Agent’s legal counsel.

6.04      Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

6.05      Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and Agent and each Credit Party and their respective
successors and assigns, except that no Credit Party may assign or transfer any
of its rights or obligations hereunder without the prior written consent of
Lender and Agent.

6.06      Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

 

 


--------------------------------------------------------------------------------



 

 

6.07      Effect of Waiver. No consent or waiver, express or implied, by Lender
or Agent to or for any breach of or deviation from any covenant or condition by
any Credit Party shall be deemed a consent to or waiver of any other breach of
the same or any other covenant, condition or duty.

6.08      Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

6.09      Applicable Law. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

6.10      Final Agreement. THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH CREDIT
PARTY AND LENDER AND AGENT.

6.11      Release. EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER OR AGENT. EACH CREDIT PARTY HEREBY VOLUNTARILY
AND KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDER AND AGENT AND ITS
RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH ANY CREDIT PARTY MAY NOW OR HEREAFTER HAVE AGAINST LENDER OR
AGENT OR ITS RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS,”
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT

 

 


--------------------------------------------------------------------------------



 

OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Amendment has been executed on January 20, 2006, to be
effective as the respective date set forth above.

LENDER:

 

BANK OF AMERICA, N.A., as Sole Lender

 

 

By:

/s/ Dan Hughes

Name:

Dan Hughes

 

Title:

Vice President

 

AGENT:

 

BANK OF AMERICA, N.A., as Agent

 

 

By:

/s/ Dan Hughes

Name:

Dan Hughes

 

Title:

Vice President

 

 

 

 


--------------------------------------------------------------------------------



 

CREDIT PARTIES:

INTEGRATED ELECTRICAL SERVICES, INC.

By:

/s/ Curt L. Warnock

 

 

Curt L. Warnock

                Senior Vice President

 


--------------------------------------------------------------------------------



 

ALADDIN-WARD ELECTRIC & AIR, INC.

AMBER ELECTRIC, INC.

ARC ELECTRIC, INCORPORATED

BACHOFNER ELECTRIC, INC.

BEAR ACQUISITION CORPORATION

BRYANT ELECTRIC COMPANY, INC.

BW/BEC, INC.

BW CONSOLIDATED, INC.

CHARLES P. BAGBY CO., INC.

COLLIER ELECTRIC COMPANY, INC.

COMMERCIAL ELECTRICAL CONTRACTORS, INC.

CROSS STATE ELECTRIC, INC.

CYPRESS ELECTRICAL CONTRACTORS,INC.

DANIEL ELECTRICAL CONTRACTORS, INC.

DANIEL ELECTRICAL OF TREASURE COAST,

INC.

DANIEL INTEGRATED TECHNOLOGIES, INC.

DAVIS ELECTRICAL CONSTRUCTORS, INC.

ELECTRO-TECH, INC.

EMC ACQUISITION CORPORATION

FEDERAL COMMUNICATIONS GROUP, INC.

GENERAL PARTNER, INC.

HATFIELD REYNOLDS ELECTRIC COMPANY

HOLLAND ELECTRICAL SYSTEMS, INC.

HOUSTON-STAFFORD ELECTRIC HOLDINGS

III, INC.

HOUSTON-STAFFORD MANAGEMENT LLC

ICS HOLDINGS LLC

IES ALBUQUERQUE, INC.

IES AUSTIN, INC.

IES AUSTIN MANAGEMENT LLC

IES CHARLESTON, INC.

IES CHARLOTTE, INC.

IES COLLEGE STATION, INC.

IES COLLEGE STATION MANAGEMENT LLC

IES COMMUNICATIONS, INC.

IES CONTRACTORS MANAGEMENT LLC

IES DECATUR, INC.

IES EAST MCKEESPORT, INC.

IES ENC, INC.

IES ENC MANAGEMENT, INC.

IES MERIDIAN, INC.

IES NEW IBERIA, INC.

IES OKLAHOMA CITY, INC.

 


--------------------------------------------------------------------------------



 

IES OPERATIONS GROUP, INC.

IES PROPERTIES, INC.

IES PROPERTIES MANAGEMENT, INC.

IES RALEIGH, INC.

IES RAPID CITY, INC.

IES RESIDENTIAL GROUP, INC.

IES SPECIALTY LIGHTING, INC.

IES VALDOSTA, INC.

IES VENTURES INC.

IES WILSON, INC.

INTEGRATED ELECTRICAL FINANCE, INC.

INTELLIGENT BUILDING SOLUTIONS, INC.

J.W. GRAY ELECTRIC CO., INC.

J.W. GRAY MANAGEMENT LLC

KAYTON ELECTRIC, INC.

KEY ELECTRICAL SUPPLY, INC.

LINEMEN, INC.

MARK HENDERSON, INCORPORATED

MENNINGA ELECTRIC, INC.

MID-STATES ELECTRIC COMPANY, INC.

MILLS ELECTRICAL CONTRACTORS, INC.

MILLS MANAGEMENT LLC

MITCHELL ELECTRIC COMPANY, INC.

M-S SYSTEMS, INC.

MURRAY ELECTRICAL CONTRACTORS, INC.

NBH HOLDING CO., INC.

NEAL ELECTRIC MANAGEMENT LLC

NEW TECHNOLOGY ELECTRICAL

CONTRACTORS, INC.

NEWCOMB ELECTRIC COMPANY, INC.

PAN AMERICAN ELECTRIC COMPANY, INC.

PAN AMERICAN ELECTRIC, INC.

PAULIN ELECTRIC COMPANY, INC.

POLLOCK ELECTRIC, INC.

PRIMENET, INC.

PRIMO ELECTRIC COMPANY

RAINES ELECTRIC CO., INC.

RAINES MANAGEMENT LLC

RIVIERA ELECTRIC, LLC

RKT ELECTRIC, INC.

ROCKWELL ELECTRIC, INC.

RODGERS ELECTRIC COMPANY, INC.

RON’S ELECTRIC, INC.

SEI ELECTRICAL CONTRACTOR, INC.

SPECTROL, INC.

SUMMIT ELECTRIC OF TEXAS, INC.

 


--------------------------------------------------------------------------------



 

TESLA POWER GP, INC.

THOMAS POPP & COMPANY

VALENTINE ELECTRICAL, INC.

WRIGHT ELECTRICAL CONTRACTING, INC.

 

 

By:

/s/ Curt L. Warnock

 

 

Curt L. Warnock

 

Vice President

 

 

IES CONTRACTORS, INC.

 

Name:/ s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Secretary

 

 

IES REINSURANCE, LTD.

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

President

 

 

BEXAR ELECTRIC COMPANY, LTD.

By:

BW/BEC, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

HAYMAKER ELECTRIC, LTD

By:

General Partner, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

HOUSTON-STAFFORD ELECTRICAL CONTRACTORS LP

By:

Houston-Stafford Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

Vice President

 


--------------------------------------------------------------------------------



 

IES AUSTIN HOLDING LP

By:

IES Austin Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

IES COLLEGE STATION HOLDINGS, LP

By:

IES College Station Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

IES FEDERAL CONTRACT GROUP, L.P.

By:

IES Contractors Management LLC

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

IES MANAGEMENT ROO, LP

By:

Neal Electric Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

IES MANAGEMENT, LP

By:

IES Residential Group, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

Vice President

 

IES PROPERTIES, LP

By:

IES Properties Management, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

Vice President

 


--------------------------------------------------------------------------------



 

J.W. GRAY ELECTRICAL CONTRACTORS LP

By:

J.W. Gray Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

MILLS ELECTRIC LP

By:

Mills Management LLC

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

NEAL ELECTRIC LP

By:

BW/BEC, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

POLLOCK SUMMIT ELECTRIC LP

By:

Pollock Electric, Inc. and Summit Electric of Texas, Inc., its general partners

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

RAINES ELECTRIC LP

By:

Raines Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

TESLA POWER AND AUTOMATION, L.P.

By:

Telsa Power GP, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

                Vice President

 


--------------------------------------------------------------------------------



 

 

TESLA POWER PROPERTIES, L.P.

By:

Telsa Power GP, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

                Vice President

 


--------------------------------------------------------------------------------



 

BEXAR ELECTRIC II LLC

BW/BEC II LLC

BW/BEC, L.L.C.

HOUSTON-STAFFORD HOLDINGS II LLC

HOUSTON-STAFFORD HOLDINGS LLC

IES AUSTIN HOLDINGS II LLC

IES AUSTIN HOLDINGS LLC

IES COLLEGE STATION HOLDINGS II LLC

IES COLLEGE STATION HOLDINGS LLC

IES CONTRACTORS HOLDINGS LLC

IES HOLDINGS II LLC

IES HOLDINGS LLC

IES PROPERTIES HOLDINGS II LLC

J.W. GRAY HOLDINGS II LLC

J.W. GRAY HOLDINGS LLC

MILLS ELECTRIC HOLDINGS II LLC

MILLS ELECTRICAL HOLDINGS LLC

POLLOCK SUMMIT HOLDINGS II LLC

RAINES HOLDINGS II LLC

RAINES HOLDINGS LLC

TESLA POWER (NEVADA) II LLC

 

 

By:

/s/ Victor Duva

        Victor Duva, Manager

 


--------------------------------------------------------------------------------



 

IES PROPERTIES HOLDINGS, INC.

POLLOCK SUMMIT HOLDINGS INC.

TESLA POWER (NEVADA), INC.

 

 

By:

/s/ Victor Duva

 

 

Victor Duva, President



 


--------------------------------------------------------------------------------



 

 

Annex I

Borrowers

 

Aladdin-Ward Electric & Air, Inc.

Florida

Amber Electric, Inc.

Florida

ARC Electric, Incorporated

Delaware

Bachofner Electric, Inc.

Delaware

Bexar Electric Company, Ltd.

Texas

IES Rapid City, Inc.

South Dakota

Bryant Electric Company, Inc.

North Carolina

Charles P. Bagby Co., Inc

Alabama

Collier Electric Company, Inc.

Florida

Commercial Electrical Contractors, Inc.

Delaware

Cross State Electric, Inc.

California

Cypress Electrical Contractors, Inc.

Delaware

Daniel Electrical Contractors, Inc.

Florida

Daniel Electrical of Treasure Coast, Inc.

Florida

Daniel Integrated Technologies, Inc.

Florida

Davis Electrical Constructors, Inc.

South Carolina

Electro-Tech, Inc.

Nevada

Federal Communications Group, Inc.

Delaware

IES Charleston, Inc.

South Carolina

Hatfield Reynolds Electric Company

Arizona

Haymaker Electric, Ltd.

Alabama

Holland Electrical Systems, Inc

Delaware

Houston-Stafford Electrical Contractors LP

Texas

IES Contractors, Inc

Delaware

IES Federal Contract Group, LP

Texas

IES Management LP

Texas

IES Management ROO, LP

Texas

IES Properties LP

Texas

IES Reinsurance, Ltd.

Bermuda

IES Ventures, Inc.

Delaware

Integrated Electrical Finance, Inc.

Delaware

Integrated Electrical Services, Inc.

Delaware

J.W. Gray Electric Co., Inc.

Delaware

J.W. Gray Electrical Contractors LP

Texas

Kayton Electric, Inc.

Nebraska

Key Electrical Supply, Inc.

Texas

Linemen, Inc.

Delaware

Mark Henderson, Incorporated

Delaware

Menninga Electric, Inc.

Delaware

Mid-States Electric Company, Inc.

Delaware

Mills Electric LP

Texas

Mitchell Electric Company, Inc.

Arizona

 

 

 


--------------------------------------------------------------------------------



 

 

 

M-S Systems, Inc.

Tennessee

Murray Electrical Contractors, Inc.

Delaware

Neal Electric LP

Texas

New Technology Electrical Contractors, Inc.

Delaware

Newcomb Electric Company, Inc.

Delaware

Pan American Electric, Inc.

Pan American Electric Company, Inc.

Tennessee

New Mexico

Paulin Electric Company, Inc.

Delaware

Pollock Summit Electric LP

Texas

PrimeNet, Inc.

Delaware

Primo Electric Company

Delaware

Raines Electric LP

Texas

Riviera Electric, LLC

Delaware

RKT Electric, Inc.

Delaware

Rockwell Electric, Inc.

Delaware

Rodgers Electric, Inc.

Washington

Ron’s Electric, Inc.

Delaware

SEI Electrical Contractor, Inc

Florida

Spectrol, Inc.

Delaware

Tesla Power & Automation, L.P.

Tesla Power Properties, L.P.

Texas

Texas

Thomas Popp & Company

Ohio

Valentine Electrical, Inc.

Delaware

Wright Electrical Contracting, Inc.

Delaware

 



 


--------------------------------------------------------------------------------



 

 

Annex II

Guarantors

 

Bear Acquisition Corporation

Delaware

Bexar Electric II LLC

Arizona

BW Consolidated, Inc.

Nevada

BW/BEC II LLC

Arizona

BW/BEC, Inc.

Delaware

BW/BEC, LLC

Nevada

General Partners, Inc.

Alabama

Houston-Stafford Electric Holding III, Inc.

Nevada

Houston-Stafford Holdings II LLC

Delaware

Houston-Stafford Holdings LLC

Arizona

Houston-Stafford Management LLC

Arizona

ICS Holdings LLC

Arizona

IES Communications, Inc.

Delaware

IES Contractors Holdings LLC

Arizona

IES Contractors Management LLC

Arizona

IES ENC Management, Inc.

Delaware

IES ENC, Inc.

Delaware

IES Holdings II LLC

Delaware

IES Holdings LLC

Arizona

IES Operations Group, Inc.

Delaware

IES Properties Holding, Inc.

Delaware

IES Properties Holdings II LLC

Arizona

IES Properties Management, Inc.

Delaware

IES Properties, Inc

Delaware

IES Residential Group, Inc.

Delaware

IES Specialty Lighting, Inc.

Delaware

Intelligent Buildings Solutions, Inc.

Delaware

J.W. Gray Holdings II LLC

Delaware

J.W. Gray Holdings LLC

Arizona

J.W. Gray Management LLC

Arizona

Mills Electric Contractors, Inc.

Delaware

Mills Electric Holdings II LLC

Delaware

Mills Electrical Holdings LLC

Arizona

Mills Management LLC

Arizona

Neal Electric Management LLC

Arizona

Pollock Electric, Inc.

Delaware

Pollock Summit Holdings I LLC

Delaware

Pollock Summit Holdings, Inc.

Arizona

Raines Electric Co., Inc.

Delaware

Raines Holdings II LLC

Delaware

Raines Holdings LLC

Arizona

Raines Management LLC

Arizona

Summit Electric of Texas, Inc.

Delaware

Tesla Power (Nevada) , Inc.

Nevada

Tesla Power (Nevada) II LLC

Delaware

Tesla Power GP, Inc.

Delaware

EMC Acquisition Corporation

Delaware

 

Ernest P. Breaux Electrical, Inc.

Delaware

 

IES Albuquerque, Inc.

New Mexico

 

IES Austin Holding LP

Texas

 

IES Austin Holdings II LLC

Delaware

 

IES Austin Holdings LLC

Arizona

 

IES Austin Management LLC

Arizona

 

IES Austin, Inc.

Delaware

 

IES Charlotte, Inc.

Delaware

 

IES College Station Holdings II, LLC

Delaware

 

IES College Station Holdings LLC

Arizona

 

IES College Station Holdings LP

Texas

 

IES College Station Management LLC

Arizona

 

IES College Station, Inc.

Delaware

 

IES Decatur, Inc.

Delaware

 

IES East McKeesport, Inc.

Delaware

 

IES Meridian, Inc.

Delaware

 

IES Oklahoma City, Inc.

Delaware

 

IES Raleigh, Inc.

Delaware

 

IES Valdosta Inc

Georgia

 

IES Wilson, Inc.

Delaware

 

NBH Holding Co., Inc,

Delaware

 

 

 

 

 

 